2017 UT App 107



               THE UTAH COURT OF APPEALS

                     ADAM J. GIBSON,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                      Per Curiam Opinion
                       No. 20160883-CA
                       Filed June 29, 2017

                Original Proceeding in this Court

                 Adam J. Gibson, Petitioner Pro Se
              Suzan Pixton, Attorney for Respondent

Before JUDGES MICHELE M. CHRISTIANSEN, KATE A. TOOMEY, and
                     JILL M. POHLMAN.

PER CURIAM:

¶1     Adam Gibson seeks review of the final decision of the
Workforce Appeals Board (the Board). Gibson asserts that the
Board erred in determining that he quit his position without
good cause, thereby making him ineligible for unemployment
benefits.

¶2      The Board’s decision concerning whether a person
voluntarily quit his employment and the associated inquiries
concerning that person’s qualification for benefits presents
mixed questions of fact and law that are more fact-like because
the fact-intensive inquiries do not lend themselves “to consistent
resolution by a uniform body of appellate precedent.” Carbon
County v. Workforce Appeals Board, 2013 UT 41, ¶ 7, 308 P.3d 477
(citation and internal quotation marks omitted). “Because of the
fact-intensive conclusions involved at the agency level,” the
Board’s determination in such matters is entitled to deference. Id.
“When a petitioner challenges an agency’s findings of fact, we
            Gibson v. Department of Workforce Services


are required to uphold the findings if they are supported by
substantial evidence when viewed in light of the whole record
before the court.” Stauffer v. Department of Workforce Services.,
2014 UT App 63, ¶ 5, 325 P.3d 109 (citations and internal
quotation marks omitted).

¶3      Gibson concedes that he quit his employment but argues
nevertheless that he was entitled to unemployment benefits. A
claimant who voluntarily quits employment may still be entitled
to benefits if he shows good cause for the separation or if
denying benefits would be contrary to equity and good
conscience. See Utah Admin Code R994-405-101(3). “To establish
good cause, a claimant must show that continuing the
employment would have caused an adverse effect which the
claimant could not control or prevent. The claimant must show
that an immediate severance of the relationship was necessary.”
Id. R994-405-102. Further, even if an adverse effect is shown,
good cause may not be found if the claimant reasonably could
have continued working while looking for other employment.
See id. R994-405-102(1)(b).

¶4     The Board determined that Gibson failed to demonstrate
that he had good cause to quit his employment. Regardless of
any alleged potential adverse effect Gibson might have suffered
by remaining employed, Gibson failed to demonstrate why he
could not have continued to work while looking for other
employment. Gibson’s employer had resolved the safety issues
that concerned him. Thus, Gibson could not identify any
potentially hazardous working conditions that existed at the
time he quit his employment. Further, Gibson was not punished
in any way for raising the safety issues. His only identifiable
reasons for quitting without first obtaining new employment
were because he did not want to “waste [his] time” with the
employer’s leadership and because he had higher morals than
the employer. The Board found that quitting one’s employment
under these circumstances was not reasonable. The record
supports the Board’s decision.




20160883-CA                    2                2017 UT App 107
             Gibson v. Department of Workforce Services


¶5     Additionally, the Board determined that denying benefits
in this case would not be contrary to equity and good
conscience. See id. R994-405-103. To meet this standard, a
claimant must demonstrate that his actions were reasonable and
that there were mitigating circumstances that would make the
denial of benefits an affront to fairness. See id. R994-405-103(1)(a).
Here, the Board found that Gibson presented no mitigating
evidence that demonstrated denying him benefits would be an
affront to fairness based on its conclusion that Gibson did not act
reasonably in failing to secure new employment prior to
quitting. Based on the record before us, we cannot say that the
Board abused its discretion in so concluding.

¶6     Accordingly, we decline to disturb the Board’s final
decision.




20160883-CA                      3                2017 UT App 107